Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 and 41-47 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a seat adapter for mounting a child seat to a wagon, the seat adapter comprising: a first adapter-to-wagon component configured to removably couple to the wagon; a second adapter-to-wagon component configured to removably couple to the wagon; a first adapter-to-seat component configured to removably couple to the child seat for securing the child seat to the wagon; a second adapter-to-seat component configured to removably couple to the child seat for securing the child seat to the wagon; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the first adapter-to-seat component and the second adapter-to-seat component are fixedly positioned relative to one another as required by Claim 21.
Although the prior art discloses a system comprising: a wagon and a seat adapter for coupling a child seat to the wagon, the wagon further comprising: a handle; a frame; a base and at least one wall for defining a container of the wagon; the seat adapter further comprising: a first adapter-to-wagon component configured to removably couple to the wagon; a second adapter-to-wagon component configured to removably couple to the wagon; a first adapter-to-seat component configured to removably couple to the child seat for securing the child seat to the wagon, the prior art does not disclose 
Although the prior art discloses a system comprising: a wagon and a seat adapter for coupling a child seat to the wagon, the seat adapter further comprising: a first adapter-to-wagon component configured to removably couple to the wagon; a second adapter-to-wagon component configured to removably couple to the wagon; and a first adapter-to-seat component configured to removably couple to the child seat for securing the child seat to the wagon; wherein the wagon further comprises: a handle; a frame; a base and at least one wall for defining a container of the wagon; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with an actuator for actuating the first adapter-to-wagon component between a locked and an unlocked position relative to the wagon as required by Claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618